
	
		I
		111th CONGRESS
		1st Session
		H. R. 3145
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the securities laws to prohibit credit default
		  swaps and to provide the Securities and Exchange Commission with the authority
		  to regulate swap agreements.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Default Swap Prohibition Act of
			 2009.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Credit default
			 swaps were conceived as insurance instruments, used to diffuse risk and
			 increase liquidity throughout our lending system.
				(2)The credit default
			 swap market has grown over the past decade to include contracts that are
			 entered into by persons with no economic interest in the contract’s underlying
			 reference event, also known as naked credit default swaps.
				(3)Certain parties
			 wrote credit default swap contracts without posting collateral, leaving them
			 overexposed to certain asset classes and creating a systemic risk.
				(4)Unconnected and
			 uncollateralized speculation creates an unnecessary risk for our financial
			 system.
				(5)Credit default
			 swaps have proved to be harmful financial instruments and have caused
			 significant wealth destruction during our economic crisis.
				(b)PurposeThe
			 purposes of this Act are—
				(1)to allow the
			 Securities and Exchange Commission to have oversight over all security-based
			 swap agreements; and
				(2)to prevent further
			 damage to our economy by prohibiting credit default swaps.
				3.Establishing
			 securities and exchange commission oversight of credit default swaps
			(a)Definition of
			 credit default swap
				(1)Section 2(a) of
			 the Securities Act of 1933 (15 U.S.C. 77b(a)) is amended by adding at the end
			 the following:
					
						(17)Credit default
				swapThe term credit
				default swap means—
							(A)a swap agreement
				(as such term is defined in section 206A of the Gramm-Leach-Bliley Act) that
				protects a party to such agreement against the risk of a loss of value because
				of the occurrence or non-occurrence of an event or contingency specified in
				such agreement relating to a security, loan, or other reference asset;
				and
							(B)such other forms of credit risk protection
				as the Commission may, by rule, prescribe as necessary or appropriate in the
				public interest or for the protection of
				investors.
							.
				(2)Section 3(a) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended by adding at
			 the end the following:
					
						(65)Credit default
				swapThe term credit
				default swap means—
							(A)a swap agreement
				(as such term is defined in section 206A of the Gramm-Leach-Bliley Act) that
				protects a party to such agreement against the risk of a loss of value because
				of the occurrence or non-occurrence of an event or contingency specified in
				such agreement relating to a security, loan, or other reference asset;
				and
							(B)such other forms of credit risk protection
				as the Commission may, by rule, prescribe as necessary or appropriate in the
				public interest or for the protection of
				investors.
							.
				(b)Securities act
			 jurisdiction over swapsSection 2A(b) of the Securities Act of
			 1933 (15 U.S.C. 77b–1(b)) is amended—
				(1)in paragraph (1),
			 by striking does not and inserting shall;
				(2)by amending
			 paragraph (2) to read as follows:
					
						(2)The Commission may require the registration
				of any security-based swap agreement under this
				title.
						;
				and
				(3)by amending
			 paragraph (3) to read as follows:
					
						(3)The Commission may
				promulgate rules, interpret rules, enforce rules, and issue orders of general
				applicability under this title in a manner that imposes or specifies reporting
				or recordkeeping requirements, procedures, or standards as prophylactic
				measures against fraud, manipulation, or insider trading with respect to any
				security-based swap
				agreement.
						.
				(c)Securities
			 exchange act jurisdiction over swapsSection 3A(b) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c–1(b)) is amended—
				(1)in paragraph (1),
			 by striking does not and inserting shall;
				(2)by amending
			 paragraph (2) to read as follows:
					
						(2)The Commission may
				require registration of any security-based swap agreement under this
				title.
						;
				and
				(3)by amending
			 paragraph (3) to read as follows:
					
						(3)The Commission may
				promulgate rules, interpret rules, enforce rules, and issue orders of general
				applicability under this title in a manner that imposes or specifies reporting
				or recordkeeping requirements, procedures, or standards as prophylactic
				measures against fraud, manipulation, or insider trading with respect to any
				security-based swap
				agreement.
						.
				(d)Technical and
			 conforming amendment
				(1)Section 17 of the
			 Securities Act of 1933 (15 U.S.C. 77q) is amended by striking subsection
			 (d).
				(2)Section 9 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78i) is amended by striking subsection (i).
				(3)Section 15 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o) is amended by striking
			 subsection (i) (as added by section 303(f) of the Commodity Futures
			 Modernization Act of 2000).
				(4)Section 16 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78p) is amended by striking
			 subsection (g).
				(5)Section 20 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78t) is amended by striking
			 subsection (f).
				(6)Section 21A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u–1) is amended by striking
			 subsection (g).
				4.Prohibition on
			 credit default swapsThe
			 Securities Exchange Act of 1934 is amended by inserting after section 7 (15
			 U.S.C. 78g) the following new section:
			
				7A.Prohibition on
				credit default swapsIt shall
				be unlawful for any person to enter into a credit default swap agreement or
				contract.
				.
		5.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect with respect to swap agreements
			 (as such term is defined in section 206A of the Gramm-Leach-Bliley Act) and
			 credit default swaps (as such term is defined in section 3(a)(65) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(65))) entered into after the
			 end of the 180-day period beginning on the date of the enactment of this
			 Act.
		
